UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6715


ANTHONY QUENTIN KELLY,

                    Plaintiff - Appellant,

             v.

CHARLOTTE ZIES, Case Management Specialist; DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONAL SERVICES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-02603-RDB)


Submitted: October 27, 2017                                 Decided: November 14, 2017


Before, GREGORY, Chief Judge, and TRAXLER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Quentin Kelly appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and his motion for reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Kelly v. Zies, No. 1:16-cv-02603-RDB (D. Md. Apr. 28 & May 11,

2017). We deny Kelly’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2